Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 1 of 18 PageID 386




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


   UNITED STATES OF AMERICA

         v.                                       CASE NO. 8:20-cr-206-T-60AEP

   MUHAMMED MOMTAZ AL-AZHARI


      GOVERNMENT’S MOTION FOR A PRETRIAL CONFERENCE
   PURSUANT TO 18 U.S.C. APP. III SECTION 2 AND APPOINTMENT OF
         A CLASSIFIED INFORMATION SECURITY OFFICER

         The United States of America moves for a pretrial conference, pursuant to

   Section 2 of the Classified Information Procedures Act (“CIPA”).      18 U.S.C.

   App. III § 2.   The United States respectfully requests that the Court convene a

   pretrial conference to consider matters relating to such classified information as

   required by Section 2 of CIPA and set a briefing schedule for the filing of a CIPA

   Section 4 motion. In addition to its request for a pretrial conference, the United

   States is filing this motion to provide the Court and the defendant with initial

   guidance on CIPA procedures and request the appointment of a classified

   information security officer.

                             I.     OVERVIEW OF CIPA

         CIPA contains a set of procedures by which federal district courts and

   magistrate courts rule on pretrial matters concerning the discovery, admissibility
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 2 of 18 PageID 387




   and use of classified information in criminal cases.     See United States v. Baptista-

   Rodriguez, 17 F.3d 1354, 1363 (11th Cir. 1994).      CIPA’s fundamental purpose is

   to “harmonize a defendant’s right to obtain and present exculpatory material [at]

   trial and the government’s right to protect classified material in the national

   interest.”   United States v. Pappas, 94 F.3d 795, 799 (2d Cir. 1996).    It

   “evidence[s] Congress’s intent to protect classified information from unnecessary

   disclosure at any stage of a criminal trial.” United States v. Apperson, 441 F.3d

   1162, 1193 n.8 (10th Cir. 2006), cert. denied, 549 U.S. 1117 (2007).

          The Supreme Court has acknowledged the importance of protecting the

   nation’s secrets from disclosure: “The Government has a compelling interest in

   protecting both the secrecy of information important to our national security and

   the appearance of confidentiality so essential to the effective operation of our

   foreign intelligence service.”   CIA v. Sims, 471 U.S. 159, 175 (1985) (quoting

   Snepp v. United States, 444 U.S. 507, 509 n.3 (1980) (per curiam)); accord Chicago &

   Southern Air Lines, Inc. v. Waterman S.S. Corp., 333 U.S. 103, 111 (1948) (“The

   [executive branch] has available intelligence services whose reports are not and

   ought not to be published to the world.”).     Accordingly, federal courts have long

   recognized that “[i]t is not in the national interest for revelation of either the

   existence or the product of [foreign intelligence operations and information] to

   extend beyond the narrowest limits compatible with the assurance that no


                                              2
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 3 of 18 PageID 388




   injustice is done to the criminal defendant.”       United States v. Lemonakis, 485 F.2d

   941, 963 (D.C. Cir. 1973), cert. denied, 415 U.S. 989 (1974).

          CIPA neither creates any new right of discovery nor expands the rules

   governing the admissibility of evidence.        See United States v. Johnson, 139 F.3d

   1359, 1365 (11th Cir. 1998) (“CIPA has no substantive impact on the

   admissibility or relevance of probative evidence.”), rehearing and suggestion for

   rehearing en banc denied, 149 F.3d 1197 (11th Cir. 1998), cert. denied, 527 U.S. 1021

   (1999); accord see United States v. Dumeisi, 424 F.3d 566, 578 (7th Cir. 2005)

   (“CIPA does not create any discovery rights for the defendant.”); United States v.

   Smith, 780 F.2d 1102, 1106 (4th Cir. 1985) (en banc).         Rather, CIPA applies

   preexisting general discovery law in criminal cases to classified information and

   restricts discovery of classified information to protect the government’s national

   security interests.   See Baptista-Rodriguez, 17 F.3d at 1363-64; United States v.

   Klimavicius-Viloria, 144 F.3d 1249, 1261 (9th Cir. 1998); United States v. Yunis, 867

   F.2d 617, 621 (D.C. Cir. 1989).      Accordingly, CIPA does not “expand the

   traditional rules of discovery under which the government is not required to

   provide criminal defendants with information that is neither exculpatory nor, in

   some way, helpful to the defense.”      United States v. Varca, 896 F.2d 900, 905 (5th

   Cir.), rehearing denied, 901 F.2d 1110 (5th Cir.), cert. denied, 498 U.S. 878 (1990);

   accord United States v. McVeigh, 923 F. Supp. 1310, 1314 (D. Colo. 1996) (“CIPA


                                               3
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 4 of 18 PageID 389




   does not enlarge the scope of discovery or of Brady.”).       Nor does it provide that

   the admissibility of classified information be governed by anything other than the

   well-established standards set forth in the Federal Rules of Evidence.      See

   Baptista-Rodriguez, 17 F.3d at 1364.

                                  A.   Section 1 - Definitions

           For the purposes of CIPA, “classified information” includes any

   information or material that has been determined by the United States

   Government pursuant to law or regulation to require protection against

   unauthorized disclosure for reasons of national security.       18 U.S.C. App. III §

   1(a).   “National security” means the national defense and foreign relations of the

   United States.   Id. § 1(b).    CIPA applies equally to classified testimony and

   classified documents.    See United States v. Lee, 90 F. Supp. 2d 1324, 1326 n.1

   (D.N.M. 2000) (citing United States v. North, 708 F. Supp. 399, 399-400 (D.D.C.

   1988)); Kasi v. Angelone, 200 F. Supp. 2d 585, 596-97 (E.D. Va. 2002) (applying

   CIPA to classified testimony).

                           B.      Section 2 - Pretrial Conference

           Section 2 of CIPA, the section the government is invoking in the instant

   motion, authorizes the district court, upon motion by any party or at its own

   discretion, to hold a pretrial conference “to consider matters relating to classified

   information that may arise in connection with the prosecution.”         18 U.S.C. App.


                                              4
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 5 of 18 PageID 390




   III § 2.   Following such motion, the court shall promptly hold the pretrial

   conference to establish: (1) the timing of requests for discovery by the defense; (2)

   the provision of the requisite written pretrial notice to the United States of the

   defendant’s intent to disclose classified information, pursuant to Section 5 of

   CIPA; and (3) the initiation of hearings concerning the use, relevance and

   admissibility of classified information pursuant to Section 6 of CIPA.     Id. In

   addition, the court may consider any matters that relate to classified information

   or that may promote a fair and expeditious trial.    Id. No substantive issues

   concerning the use of classified information are to be decided in a Section 2

   pretrial conference.   See S. Rep. No. 96-823, at 5-6, reprinted in 1980

   U.S.C.C.A.N. 4294, 4298-99 (96th Cong. 2d Sess.).

          To foster open discussions at the pretrial conference, Section 2 provides that

   no admission made by the defendant or his attorney at the pretrial conference may

   be used against the defendant unless the admission is in writing and signed by both

   the defendant and his attorney. 18 U.S.C. App. III § 2.

                            C.    Section 3 - Protective Order

          Section 3 of CIPA mandates that the district court issue a protective order

   upon motion by the United States to protect against the disclosure of any

   classified information that is disclosed by the government to a defendant.      Id. §

   3.   Section 3 was intended “to codify the well-established practice, based on the


                                             5
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 6 of 18 PageID 391




   inherent authority of federal courts, to issue protective orders,” Pappas, 94 F.3d at

   801, as well as to supplement the district court’s authority under Rule 16(d)(1) to

   issue protective orders in connection with the discovery process. 1 In contrast to

   Rule 16(d)(1)’s discretionary authority, however, Section 3 “makes it clear that

   protective orders are to be issued, if requested, whenever the government

   discloses classified information to a defendant in connection with a prosecution”

   where such disclosure of classified information is necessary.      Id.

       D.      Section 4 - Protection of Classified Information During Discovery

            Section 4 of CIPA authorizes the district court, “upon a sufficient

   showing,” to deny or otherwise restrict discovery by the defendant of classified

   documents and information belonging to the United States.          18 U.S.C. App. III

   § 4; see e.g. United States v. Rezaq, 134 F.3d 1121, 1142 (D.C. Cir.), cert. denied, 525

   U.S. 834 (1998); Yunis, 867 F. 2d at 619-625.      Similarly, the Federal Rules of

   Criminal Procedure provide, in pertinent part, that “[u]pon a sufficient showing,”

   a district court: “may, for good cause, deny, restrict, or defer discovery or

   inspection, or grant other appropriate relief.”    Fed. R. Crim. P. 16(d)(1).     The

   legislative history of CIPA makes it clear that Section 4 was intended to clarify

   the district court’s power under Rule 16(d)(1) to deny or restrict discovery in

   1
     Rule 16(d)(1) provides in relevant part that “at any time the court may, for good
   cause, deny, restrict or defer discovery or inspection, or grant other appropriate
   relief.”

                                               6
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 7 of 18 PageID 392




   order to protect national security.     See S. Rep. No. 96-823 at 6, 1980

   U.S.C.C.A.N. at 4299-4300; see also United States v. Pringle, 751 F. 2d 419, 427 (1st

   Cir. 1985).

            Section 4 provides, in pertinent part, that a district court, upon a sufficient

   showing, may authorize the United States to: 1) delete specified items of classified

   information from documents to be made available to the defendant through

   discovery under the Federal Rules of Criminal Procedure: 2) to substitute a

   summary of the information for such classified documents; or, 3) to substitute a

   statement admitting relevant facts that the classified information would tend to

   prove.     The court may permit the United States to make a request for such

   authorization in the form of a written statement to be inspected by the court

   alone.     18 U.S.C. App. III § 4.

            In essence, Section 4 allows the United States to request that the court

   review, ex parte and in camera, classified information to determine whether it is

   discoverable under Rule 16, Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United

   States, 405 U.S. 150 (1972), or the Jencks Act, and to protect such classified

   information from disclosure through various means if it is discoverable.        See

   United States v. Libby, 429 F. Supp. 2d 18, 22 (D.D.C. Apr. 5, 2006) (amended by

   United States v. Libby, 429 F. Supp. 2d 46, 47 (D.D.C. May 3, 2006)); also United

   States v. Klimavicius-Viloria, 144 F.3d 1249, 1261-62 (9th Cir. 1998), cert. denied sub


                                                7
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 8 of 18 PageID 393




   nom.; Payan-Solis v. United States, 528 U.S. 842 (1999); Rezaq, 134 F.3d at 1142;

   Yunis, 867 F.2d at 619-25; Pringle, 751 F.2d at 427-28; Kasi, 200 F. Supp. 2d at

   596 n.6.

          For example, the government may request that the court deny discovery of

   a classified document in its entirety pursuant to Section 4 because it is not

   discoverable under the relevant legal standard.           Libby, 429 F. Supp. at 48.

   Alternatively, the government may file a motion under Section 4 to delete specific

   classified information from a document that either the government or the court

   has deemed discoverable, or to substitute an unclassified summary or admission

   in the place of the document.      Id. at 47.       If the court determines that the

   disputed document is not subject to discovery, or, if it is, permits deletion or

   substitution of the classified information, then the entire text of any ex parte in

   camera pleadings shall be sealed and preserved in the court’s record to be made

   available to an appellate court in the event of an appeal.          18 U.S.C. App. III § 4;

   see also United States v. Aref, No. 04-CR-402, 2006 WL 1877142, at *2 (S.D.N.Y.

   Jul. 6, 2006).

   E.     Sections 5 and 6 - Procedure for Cases Involving Classified Information
                              Possessed by the Defendant

          Sections 5 and 6 of CIPA apply when a criminal defendant who already

   possesses classified information seeks to disclose such information during the

   course of a trial or proceeding.    See, e.g., Baptista-Rodriguez, 17 F.3d at 1363;

                                                   8
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 9 of 18 PageID 394




   Sarkissian, 841 F.2d at 965-66; Collins, 720 F.2d at 1199-1200.    Section 5 requires

   the defendant to provide timely written notice to the court and the government

   describing any classified information that he reasonably expects to disclose.        See

   18 U.S.C. App. III § 5(a).   Notification must take place “within the time

   specified by the court, or where no time is specified, within thirty days prior to

   trial.” Id. Although the description of the classified information may be brief,

   it must be particularized and set forth the specific classified information that the

   defendant reasonably believes to be necessary to his defense.     See Collins, 720

   F.2d at 1199.   The defendant must provide formal notice under Section 5 even if

   the government believes or knows that the defendant may assert a defense

   involving classified information. See United States v. Badia, 827 F.2d 1458, 1465-

   66 (11th Cir. 1987), cert. denied, 485 U.S. 937 (1988).

         Section 5 specifically prohibits the defendant from disclosing any classified

   information in a trial or pretrial proceeding until such notice has been given, the

   government has had the opportunity to seek a determination pursuant to Section

   6, and any appeal by the government under Section 7 has been decided or the

   time for filing an appeal has expired.   18 U.S.C. App. III § 5(a).   If the

   defendant fails to provide the requisite pretrial notice, then the court may

   preclude disclosure of any classified information not made the subject of

   notification, and may prohibit the defendant from examining any witness with


                                             9
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 10 of 18 PageID 395




   respect to such information. Id. § 5(b).

          After the defendant files the requisite notice, under Section 6(a), the

   government may request a hearing at which the court will make “all

   determinations concerning the use, relevance or admissibility” of the proposed

   defense evidence.     18 U.S.C. App. III § 6(a).     Upon such a request, the court

   shall conduct a hearing.      Id. Such hearing shall be conducted in camera if the

   Attorney General certifies to the court that a public proceeding may result in the

   disclosure of classified information. Id. Prior to the hearing, the government

   must first provide the defendant with notice of the classified information that will

   be at issue. Id. § 6(b)(1).   If the particular information was not previously

   available to the defendant, the government may, with the court’s approval,

   provide a generic description of the material to the defendant.       Id. The court

   may also, upon request of the defendant, order the government to provide the

   defendant prior to trial “such details as to the portion of the indictment or

   information at issue in the hearing as are needed to give the defendant fair notice

   to prepare for the hearing.” Id. § 6(b)(2).

          If the government requests a hearing before the proceeding at which the

   defendant expects to disclose the classified information, the court must issue a

   ruling before the proceeding commences.         Id. § 6(a).   The court’s ruling should

   be in writing and should set forth the basis for its determination as to each item of


                                              10
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 11 of 18 PageID 396




   classified information. Id.

          If, after an in camera hearing, the court determines that the classified

   information at issue may not be disclosed or elicited during the proceeding, the

   record of the hearing must be sealed and preserved for use in the event of an

   appeal.   Id. § 6(d).   If the court finds the classified evidence may be disclosed or

   elicited, the government may move for, and the court may authorize: (1) the

   substitution of a statement admitting relevant facts that the specific classified

   information would tend to prove, or (2) the substitution of a summary of the

   classified information. Id. § 6(c)(1).

         If the court denies the government’s motion for substitution under Section

   6(c), CIPA permits the government, by affidavit from the Attorney General, to

   object to the disclosure of the classified information at issue.   Id. § 6(e)(1).

   Upon the government’s filing of the Attorney General’s affidavit, the court “shall

   order that the defendant not disclose or cause the disclosure of such information,”

   id., and may impose a sanction against the government to compensate for the

   defendant’s inability to present proof of the specific item of classified information.

   See S. Rep. 96-823 at 9, 1980 U.S.C.C.A.N. at 4302-3.       Section 6(e)(2) provides a

   sliding scale of possible sanctions, which include dismissal of specific counts,

   finding against the government on an issue to which the classified information

   related, striking or precluding testimony of a witness, or dismissing the


                                              11
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 12 of 18 PageID 397




   indictment. 18 U.S.C. App. III § 6(e)(2).       An order imposing a sanction shall

   not take effect until the government has the opportunity to appeal the order under

   Section 7 and thereafter withdraw its objection to the disclosure of the

   information. Id.

          Whenever the court rules at a Section 6(a) hearing that classified

   information is admissible, the court must require the government to provide the

   defendant with information it expects to use to rebut the classified information

   “unless the interests of fairness do not so require.”   Id. § 6(f).   The court may

   place the United States under a continuing duty to disclose rebuttal information.

   Id. If the government fails to comply, the court may exclude the rebuttal

   evidence and prohibit the government from examining any witness with respect

   to such information. Id.

                         F.        Section 7 - Interlocutory Appeal

          Section 7 permits the United States to take an interlocutory expedited

   appeal to the appellate court if the district court: (a) authorizes the disclosure of

   classified information; (b) imposes sanctions for nondisclosure of classified

   information; or (c) refuses to issue a protective order sought by the United States

   to prevent the disclosure of classified information. Id. § 7.      If an appeal is

   taken, trial shall not commence, or must be adjourned if already commenced,

   until the appeal is resolved.    Id. Such an appeal and decision does not affect the


                                              12
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 13 of 18 PageID 398




   defendant’s right to lodge a subsequent appeal upon conviction of an adverse

   ruling by the trial court. Id. § 7(b).

        G.       Section 8 - Procedures Governing the Introduction of Classified
                       Information at Trial or at Pretrial Proceeding

          Section 8 prescribes additional protections and procedures governing the

   introduction of classified information into evidence.    Id. § 8.   Specifically,

   Section 8(a) provides that classified documents may be admitted into evidence

   without changing their classification status.   This provision allows the classifying

   agency, upon completion of the trial, to decide whether information has been so

   compromised that it could no longer be regarded as classified.      See S. Rep. No.

   96-823 at 10, 1980 U.S.C.C.A.N. at 4304.

          Section 8(b) permits the court to order admission into evidence of only a

   part of a document when fairness does not require the whole document to be

   considered.     The purpose of this provision is to clarify Federal Rule of Evidence

   106, known as the rule of completeness, in order to prevent unnecessary

   disclosure of classified information. Id. at 10-11, 1980 U.S.C.C.A.N. at 4304.

          Section 8(c) provides a procedure to address the problem presented at a

   proceeding when the defendant’s counsel asks a question or embarks on a line of

   inquiry that would require the witness to disclose classified information. Id. at

   11, 1980 U.S.C.C.A.N. at 4304.      Specifically, under Section 8(c), the

   government may object to any question or line of inquiry that may require the

                                             13
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 14 of 18 PageID 399




   witness to disclose classified information that was not previously held to be

   admissible.   18 U.S.C. App. III § 8(c).    Following an objection, the court “shall

   take such suitable action to determine whether the response is admissible as will

   safeguard against the compromise of any classified information.” Id. In effect,

   this procedure supplements the notice provision under Section 5 and the hearing

   provision in Section 6(a) to cope with situations that cannot be handled

   effectively by those sections, such as where the defense counsel does not realize

   that the answer to a given question will reveal classified information. S. Rep.

   No. 96-823 at 11, 1980 U.S.C.C.A.N. at 4304-5.

                          H.    Section 9 - Security Procedures

         Section 9 requires the Chief Justice of the United States, in consultation

   with other executive branch officials, to prescribe rules establishing procedures to

   protect classified information in the custody of federal courts from unauthorized

   disclosure.   18 U.S.C. App. III § 9(a).   Security Procedures established by

   former Chief Justice Burger pursuant to this provision are codified directly

   following Section 9 of CIPA.    One such security procedure involves the

   appointment of a classified information security officer.

                     I.    Section 9A - Coordination Requirement

         Section 9A requires an official of the Department of Justice and the

   appropriate United States Attorney to provide timely briefings of the fact and


                                              14
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 15 of 18 PageID 400




   status of a prosecution involving classified information to a senior official of the

   agency in which the classified information originated. Id. § 9A(a).

       J.      Section 10 - Identification of Information Related to the National
                                          Defense

            This section applies in espionage or criminal prosecutions in which the

   government must prove as an element of the crime charged that certain material

   relates to the national defense or constitutes classified information. See S. Rep.

   96-823 at 11-12, 1980 U.S.C.C.A.N. at 4305.       In such a circumstance, Section 10

   requires the government to inform the defendant of which portions of the material

   it reasonably expects to rely upon to prove the national defense or classified

   information element of the crime. 18 U.S.C. App. III § 10.

                 K.     Sections 11 through 15 - Miscellaneous Provisions

            The remaining sections of CIPA contain various housekeeping provisions.

   Section 11 provides for amendments to Sections 1 through 10 of CIPA.          Section

   12 requires the Attorney General to issue guidelines regarding the exercise of

   prosecutorial discretion over cases in which classified information may be

   revealed and requires preparation of written findings when prosecution of such

   cases is declined.   Section 13 requires the Attorney General periodically to report

   such declination decisions to Congress and, where necessary, to report on the

   operation and effectiveness of CIPA.     Section 14 identifies the senior officials to

   whom the functions and duties of the Attorney General under CIPA may be

                                             15
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 16 of 18 PageID 401




   delegated.   Finally, Section 15 provides the effective date of CIPA.

    II.   REQUEST FOR PRETRIAL CONFERENCE AND APPOINTMENT
             OF CLASSIFIED INFORMATION SECURITY OFFICER

          The Defendant in this case is charged with one count of attempting to

   provide material support or resources to a designated foreign terrorist

   organization, in violation of 18 U.S.C. § 2339B, receipt or possession of a firearm

   transferred in violation of the National Firearms Act, in violation of 26 U.S.C.

   § 5861(b), and receipt or possession of a firearm which is not registered to him in

   the National Firearms Registration and Transfer Record, in violation of 26

   U.S.C. § 5861(d).    The United States expects to use classified information to

   prove its case, and it anticipates that issues relating to classified information and

   CIPA will arise, which the United States will address in a Section 4 motion to be

   filed at the Court’s direction.

          Pursuant to Section 9 of CIPA, and to assist the court and court personnel

   in handling and implementing any motions pursuant to CIPA, the United States

   requests that the Court designate Carli V. Rodriguez-Feo as the Classified

   Information Security Officer (“CISO”) for this case.     As CISO, Ms. Rodriguez-

   Feo will perform the duties and responsibilities prescribed for CISOs in the

   Security Procedures promulgated by the Chief Justice, see 18 U.S.C. App. III § 9;

   Pub. L. 96-456, 94 Stat. 2025, and will be available to explain the procedures

   required to authorize the Court’s staff, including law clerks and court reporter, to

                                             16
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 17 of 18 PageID 402




   access and secure any classified material related to this case.     The United States

   further requests that the Court designate the following persons as Alternate

   CISOs, to serve in the event Ms. Rodriguez-Feo is unavailable: Daniel O.

   Hartenstine, Matthew W. Mullery, Maura L. Peterson, Harry J. Rucker, and W.

   Scooter Slade.

                                 III.   CONCLUSION

           Accordingly, the United States respectfully moves for a pretrial conference

   to consider matters involving classified information pursuant to Section 2 of

   CIPA.     The United States further moves for the appointment of a CISO and

   Alternate CISOs, as specified in the attached proposed order.


                                                    Respectfully submitted,

                                                    MARIA CHAPA LOPEZ
                                                    United States Attorney

                                         By:        /s/ Patrick D. Scruggs
                                                    Patrick D. Scruggs
                                                    Assistant United States Attorney
                                                    United States Attorney No. 140
                                                    400 North Tampa Street, Suite 3200
                                                    Tampa, Florida 33602
                                                    Telephone:        (813) 274-6000
                                                    E-mail: patrick.scruggs@usdoj.gov




                                               17
Case 8:20-cr-00206-TPB-AEP Document 46 Filed 07/08/20 Page 18 of 18 PageID 403




U.S. v. Muhammed Al-Azhari                      Case No. 8:20-cr-206-T-60AEP


                            CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2020, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

       Samuel Landes, Esq.



                                             /s/ Patrick D. Scruggs
                                             Patrick D. Scruggs
                                             Assistant United States Attorney
                                             United States Attorney No. 140
                                             400 North Tampa Street, Ste. 3200
                                             Tampa, Florida 33602
                                             Telephone: (813) 274-6000
                                             Facsimile: (813) 274-6125
                                             E-mail: patrick.scruggs@usdoj.gov




                                           18
